Case 1:20-cv-04336-MKV Document 23-5 Filed 10/06/20 Page 1 of 2




                 Exhibit 5
12/10/2019
                                         Case 1:20-cv-04336-MKV Document 23-5     Filed 10/06/20 Page 2 of 2
                                                                          Wells Fargo




     WELLS FARGO
Check Details
Check Number                                                                                                       1111
Date Posted                                                                                                        12/20/18
Check Amount                                                                                                       $500,000.00

            r-   7.   ,,
                           . =-   !e:.   =!-   ;;.; )   ....,,.,l'"'*'EL!CQ*1t1••u1911111+iJll!C!"LIPiiPriil!'·'''M"iP!i!i*'ffH!1+1•1111"l"!ihtld "' x ....   :<   ::r. ,...   ;i;   ;i;   ,-.;   ;c   JI;;   :~   :x.,
                                                                                                                                                                                                                      ~
                       LTNOAPITALGFIOUP,INC.
                           4:ll) W 14"11" $f$T• i!O~
                                                                                                                                                                               ·       .
                                                                                                                                                                                         1111                        :~
                                                             1 1 1047
,.
,,
                                ~~       NEWVOAK,                ..                                                                  DAU      I1 [~W~JIWlllllllllllllllllllllll~I
                                                                                                                                                                                                                     !
                        A f6 IL .S,, 11J?trr
                                                                                                                                              •     p




           h
~ ~~
 :. CA                vt' h.111 d rc.J fho vJ~.,
 '
 ,,•·
     •: 'FOR ·-- -                   --··-··· ··· ··· ·· __. __ ................ ·· -- ·



For your security, information like account numbers, signatures, and the ability to view the backs of checks
have been removed from the images.
You can see full or partial fronts and backs of the images by using the link at the top of the window.

@       Equal Housing Lender




https://connect.secure.wellsfargo.com/accounts/start?SAMLart=MQBeeoEQCR14WDgSxaU4QNGCHpGcoS1Vqf2NXZuHxys06e6dNOhniHtos0/o3D#...                                                                                           1/1
